Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                   April 08, 2016

The Court of Appeals hereby passes the following order:

A16A1250. VINCENT TRAYLOR v. THE STATE.

        Vincent Traylor pled guilty to two counts of armed robbery in 2008. No direct
appeal was taken from these convictions. On December 3, 2015, Traylor filed a pro
se motion for discovery at the government’s expense. In his motion, Traylor sought
copies of all discovery, transcripts, and material documents. The trial court denied
the motion, and Traylor filed this direct appeal. We, however, lack jurisdiction.
        “[I]f no petition for habeas corpus is pending at the time an indigent prisoner
makes any application for a transcript . . . for purposes of collateral attack upon his
conviction or sentence, that application will be treated as a separate civil action
subject to the procedures and requirements of the Prison Litigation Reform Act of
1996.    Specifically, appeals from the denial of any such application for free
transcripts for post-conviction collateral attack must comply with the discretionary
appeal procedures of OCGA § 5-6-35.” Coles v. State, 223 Ga. App. 491, 492 (1)
(477 SE2d 897) (1996); see OCGA § 42-12-8. There is nothing in the record that
indicates Traylor has filed a petition for habeas corpus, or any other action attacking
his conviction or sentence. Thus, Traylor was required to file an application for
discretionary appeal. Because Traylor failed to follow the discretionary appeal
procedure as required here, his appeal is DISMISSED for lack of jurisdiction.
Court of Appeals of the State of Georgia
                                     04/08/2016
       Clerk’s Office, Atlanta,____________________
       I certify that the above is a true extract from
the minutes of the Court of Appeals of Georgia.
       Witness my signature and the seal of said court
hereto affixed the day and year last above written.


                                                , Clerk.